Case: 18-60080      Document: 00514702305         Page: 1    Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-60080                          October 29, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
WINDER OSCAR MEJIA-BAUTISTA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 371 987


Before DENNIS, OWEN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Winder Oscar Mejia-Bautista, a native and citizen of Honduras, petitions
this court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of the Immigration Judge’s (IJ) decision denying his
requests for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). The BIA and IJ found that Mejia-Bautista was not
persecuted on account of his membership in his particular social group, did not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60080    Document: 00514702305     Page: 2   Date Filed: 10/29/2018


                                 No. 18-60080

have a well-founded fear of future persecution, and was not entitled to
withholding of removal. The BIA and IJ also found that there was no evidence
Mejia-Bautista would be tortured with the acquiescence of the Honduran
government if returned to Honduras.
      Mejia-Bautista argues that the BIA and IJ erred in finding that he failed
to show that he was persecuted on account of a protected ground and that he
has a well-founded fear of future persecution. He contends that gang members
attempted to recruit him, threatened him, and physically harmed him. He also
argues that he was entitled to withholding of removal and that the BIA and IJ
erred in determining that he failed to show that it was more likely than not
that he would be subjected to torture if returned to Honduras.
      We “review only the BIA’s decision, . . . unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Factual findings are reviewed under the substantial evidence standard, and
legal questions are reviewed de novo. Rui Yang v. Holder, 664 F.3d 580, 584
(5th Cir. 2011). Under the substantial evidence standard, the petitioner must
show that “the evidence is so compelling that no reasonable factfinder could
reach” a conclusion contrary to the petitioner’s position. Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and
citation omitted).
      The BIA’s and IJ’s findings that Mejia-Bautista was not subjected to past
persecution on account of a protected ground and did not have a well-founded
fear of future persecution in Honduras are supported by substantial evidence.
See Orellana-Monson, 685 F.3d at 518; Tesfamichael v. Gonzales, 469 F.3d 109,
116 (5th Cir. 2006); Eduard v. Ashcroft, 379 F.3d 182, 189, 193-94 (5th Cir.
2004). Because Mejia-Bautista failed to show that he is entitled to relief in the
form of asylum, the BIA and IJ correctly determined that he cannot establish



                                       2
    Case: 18-60080    Document: 00514702305    Page: 3   Date Filed: 10/29/2018


                                No. 18-60080

entitlement to withholding of removal, which requires a higher burden of proof.
See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). The record evidence
does not show that it was more likely than not Mejia-Bautista would be
tortured if returned to Honduras. See Hakim v. Holder, 628 F.3d 151, 155 (5th
Cir. 2010).
      Accordingly, Mejia-Bautista’s petition for review is DENIED.




                                      3